CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT ("Agreement") is made and entered into in duplicate
effective this 27th day of January, 2004 ("Effective Date"), by and among GOLDEN
PATRIOT, CORP., a Nevada corporation of Suite 1205, 789 West Pender Street,
Vancouver, British Columbia, Canada, V6C 1H2 ("Corporation"), and ZYMIN
CORPORATION, a Nevada corporation of 2014 Mid Road, Colorado Springs, Colorado,
USA, 80906-2938 ("Consultant").




1.  Term of Agreement.  The respective duties and obligations of the parties
shall commence on the Effective Date and shall continue for a period of twelve
(12) months or until terminated by either of the parties as specified below.  In
the event either party to this Agreement desires to terminate this Agreement
prior to expiration of that twelve (12) month period, that party shall provide
to the other party notice of that party’s intention to so terminate this
Agreement, and which notice shall specify the date of termination of this
Agreement; provided, however, that such date of termination shall not be sooner
than sixty (60) days after the date that such notice is given to such other
party.




2. Consultant.  The Corporation hereby retains the Consultant to provide the
Services to the Company through Charles Sulfrian, an employee of the Consultant.




3.

Services.  The Consultant shall make itself available to consult with the
directors and

the officers of the Corporation, at reasonable times, concerning any issue of
importance regarding certain opportunities available to the Corporation and
other relevant matters relating to the business of the Corporation.
Specifically, it is anticipated that the Consultant shall prepare geological
studies and reports regarding the Corporation’s various properties in which will
include the following items:




a.

General field examination of the properties;

b.

Preparation of reports showing the location and size of deposits in the
properties;

c.

Analysis of the properties based on current volume and estimated future growth;

d.

Recommendations for general development of the properties, including
observations regarding alternate possibilities for future property development;

e.

Establishment of priorities for necessary work to operate the properties at
ultimate production;

f.

Estimates of probable investment required for initial improvements, together
with maps showing initial improvements to the properties;

g.

Estimates of probable investment required for future improvements, together with
maps showing ultimate property layouts;

h.

Comments on condition and operations of the properties and recommendations as to
improving operation of the properties;

i.

Comments on generally accepted practices of development and maintenance of the
properties.

 








1




--------------------------------------------------------------------------------




4.  Compensation.  In consideration and compensation for the provision of the
Services, the Corporation shall pay the Consultant’s invoices for services
performed based on a daily rate plus expenses, on a monthly or bi-monthly basis,
depending on work-load.  Payment will be made either using monetary instruments
or by the issuance of  shares of the Corporation’s $0.001 par value common stock
pursuant to Rule 144 of the Securities Act or 1933. The maximum amount of
compensation made by the issuance of shares shall not exceed 60% of the amounts
invoiced for Services performed.  Expenses related to Services will be paid
using monetary instruments.




5.  Management Power of the Consultant.  The business affairs of the Corporation
and the operation of business of the Corporation shall be conducted by the
officers, administrative staff and employees of the Corporation. It is not the
intention of the Corporation to grant or delegate to the Consultant, and the
Corporation does not hereby grant or delegate to the Consultant any power of
direction, management, supervision and control of the administrative staff or
other employees of the Corporation.




6.  Consultant to Act as Agent.  From time to time, the Corporation may deem it
advisable to enter into agreements with various persons.  Regarding those
agreements, the Consultant shall be, and hereby is, designated as an agent of
the Corporation for the purpose of negotiating the terms and conditions of those
agreements.  The Consultant, however, shall not obligate the Corporation to any
such agreement without first obtaining the approval of the terms and conditions
of any such agreement from the Board of Directors of the Corporation.  




7.  Confidential Information and Trade Secrets.




a.

In the course of the discharge of the Consultant’s duties to the Corporation, as
a result of Consultant’s relationship with the Corporation, the Consultant shall
have access to, and become acquainted with, information concerning the business
of the Corporation, including, but not necessarily limited to, financial,
personnel, credit, sales, planning and other information which is owned by the
Corporation and used regularly in the operation of the business of the
Corporation, and this information constitutes trade secrets of the Corporation.




b.

During the term of this Agreement and at all times thereafter, the Consultant
shall not disclose any such trade secrets, directly or indirectly, to any other
person or use those secrets in any way, except as is required to carry out,
perform and effectuate the services contemplated by the provisions of this
Agreement.




c.

The sale or unauthorized use or disclosure of any of the Corporation’s trade
secrets obtained by the Consultant during the Consultant’s relationship with the
Corporation, including information concerning the Corporation’s current or any
future or proposed transactions, services, or products, the facts that any such
transactions, services, or products are planned, being considered or in process,
as well as any descriptions thereof, constitute unfair competition. The
Consultant shall not engage in any unfair competition with the Corporation,
either during the term of this Agreement or at any time thereafter.

 




2








--------------------------------------------------------------------------------




d.

All files, discs, documents, writings, records, drawings, specifications,
equipment and similar items relating to the business of the Corporation are, and
shall remain, exclusively the property of Client.




8.  Ownership of Books, Records, and Papers.




a.

All records of the accounts of customers, debtors, service providers, suppliers,
distributors, clients, and any other records and books relating in any manner
whatsoever to the conduct of the Corporation’s business during the term of this
Agreement, whether prepared by the Consultant or otherwise coming into the
Consultant’s possession, shall be the exclusive property of the Corporation.




b.

All such books and records shall be returned immediately to the Corporation by
 the Consultant on any termination of this Agreement.




9. Forward-Looking Statements, Disclosure of Risk, and Liability Disclaimer.
  Refer to the attached Exhibit "A".




10.  Registration Status of Consultant.  The Consultant is not engaged in the
business of effecting transactions in securities for the accounts of others. The
Consultant is not registered with any agency as a broker-dealer, investment
advisor or investment manager, and, as a result, is precluded by law from
providing to the Corporation services which would be considered to be those of a
broker-dealer, investment advisor or investment manager in connection with the
placement, offer or sale of securities of the Corporation. None of the services
to be provided by the Consultant pursuant to the provisions of this Agreement
are intended to be or shall be construed as offering or selling securities, or
providing investment, legal or tax advice.  




11.  Services of Consultant Not Exclusive.  The Consultant may represent,
perform services for, and be employed by, any additional persons as the
Consultant, in the Consultant’s sole and absolute discretion, determines to be
necessary or appropriate.




           12.  Employment of Assistants.  If it is necessary for the Consultant
to have the aid of  of other person, in order to perform the duties and
obligations required of the Consultant pursuant to this Agreement, the
Consultant may from time to time, employ, engage or retain the services of such
other person, only with prior written consent of the Corporation.

 

           13.  Relationship Created.  The Consultant is not an employee of the
Corporation for any purpose whatsoever, but the Consultant is an independent
contractor.  The Corporation is interested only in the results obtained by the
Consultant, who shall have the sole and exclusive control of the manner and
means of performing pursuant to this Agreement.  The Corporation shall not have
the right to require the Consultant to collect accounts, investigate customer or
shareholder complaints, attend meetings, periodically report to the Corporation,
follow prescribed itineraries, keep records of business transacted, make
adjustments, conform to particular policies of the Corporation, or do anything
else which would jeopardize the relationship of independent contractor among the
Corporation and the Consultant.  All expenses duly authorized by the Corporation
shall be paid to the Consultant.

 




3








--------------------------------------------------------------------------------





         14.  Indemnification.  Each party shall save the other party harmless
from and against  and shall indemnify the other party for any liability, loss,
costs, expenses, or damages however caused by reason of any injury (whether to
body, property, or personal or business character or reputation) sustained by
any person or to any person or to property by reason of any act, neglect,
default, or omission of such party or any of such party’s agents, employees, or
other representatives, and, such party shall pay any and all amounts to be paid
or discharged in case of an action or any such liability less costs, expenses,
or damages.  If either party is sued in any court for damages by reason of any
of the acts of the other party referred to in this paragraph, such other party
shall defend said action (or cause same to be defended) at such other party’s
own expense and shall pay and discharge any judgment that may be rendered in any
such action; if such other party fails or neglects to so defend in said action,
the party sued may defend the same and any expenses, including reasonable
attorneys’ fees, which such party may pay or incur in defending said action and
the amount of any judgment which such party may be required to pay as a result
of said action shall be promptly reimbursed upon demand. The indemnification
specified by the provisions of this section shall survive the termination of
this Agreement.


         15.  Governmental Rules and Regulations.  The provisions of this
Agreement and the relationship contemplated by the provisions of this Agreement
are subject to any and all present and future orders, rules and regulations of
any duly constituted authority having jurisdiction of that relationship.







16.  Entire Agreement.  This Agreement is the final written expression and the
complete and exclusive statement of all the agreements, conditions, promises,
representations, warranties and covenants between the parties with respect to
the subject matter of this Agreement, and this Agreement supersedes all prior or
contemporaneous agreements, negotiations, representations, warranties,
covenants, understandings and discussions by and between and among the parties,
their respective representatives, and any other person, with respect to the
subject matter specified in this Agreement.  




17.  Number and Gender.  Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word "person" shall include corporation, firm, trust,
estate, joint venture, governmental agency, sole proprietorship, political
subdivision, company, congregation, organization, fraternal order, club, league,
society, municipality, association, joint stock company, partnership or other
form of entity.




18.  Execution in Counterparts.  This Agreement may be prepared in multiple
copies and forwarded to each of the parties for execution.  All of the
signatures of the parties may be affixed to one copy or to separate copies of
this Agreement and when all such copies are received and signed by all the
parties, those copies shall constitute one agreement which is not otherwise
separable or divisible.




19.  Assignability.  Neither party shall sell, assign, transfer, convey or
encumber this Agreement or any right or interest in this Agreement or pursuant
to this Agreement, or suffer or permit any such sale, assignment, transfer or
encumbrance to occur by operation of law without the

 





4







--------------------------------------------------------------------------------

 prior written consent of the other party.  In the event of any sale,
assignment, transfer or encumbrance consented to by such other party, the
transferee or such transferee's legal representative shall agree with such other
party in writing to assume personally, perform and be obligated by, the
covenants, obligations, warranties, representations, terms, conditions and
provisions specified in this Agreement.




20.  Severability.  In the event any part of this Agreement or the subject
matter of this Agreement, for any reason, is determined by a court of competent
jurisdiction to be invalid, such determination shall not affect the validity of
any remaining portion or subject matter of this Agreement, which remaining
portion or subject matter shall remain in full force and effect as if this
Agreement had been executed with the invalid portion or subject matter thereof
eliminated.  It is hereby declared the intention of the parties that they would
have executed the remaining portion or subject matter of this Agreement without
including any such part, parts, portion or subject matter which, for any
reasons, may be hereafter determined to be invalid.  




21.  Captions and Interpretations.  Captions of the sections of this Agreement
are for convenience and reference only, and the works specified therein shall in
no way be held to explain, modify, amplify or aid in the interpretation,
construction, or meaning of the provisions of this Agreement.  The language in
all parts to this Agreement, in all cases, shall be construed in accordance with
the fair meaning of that language as if prepared by all parties and not strictly
for or against any party.  Each party and counsel for such party have reviewed
this Agreement.  The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.




22.  Modification.  No modification, supplement or amendment of this Agreement
or of any covenant, representation, warranty, condition, or limitation specified
in this Agreement shall be valid unless the same is made in writing and duly
executed by both parties.  




23.  Further Assurances.  The parties shall from time to time sign and deliver
any additional instruments and take any additional actions as may be necessary
to effectuate the intent and purposes of this Agreement.




24.  Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties.  Nothing specified in this section, however, shall be a consent
to the assignment or delegation by any party of such party's respective rights
and obligations created by the provisions of this Agreement.




25.  Survival of Representations and Warranties.  All representations and
warranties made by each party to this Agreement shall be deemed made for the
purpose of inducing the other party to enter into and execute this Agreement.
 The representations and warranties specified in this Agreement shall survive
the termination of this Agreement and shall survive any investigation by either
party whether before or after the execution of this Agreement.  

 







5





--------------------------------------------------------------------------------




26.  Concurrent Remedies.  No right or remedy specified in this Agreement
conferred on or reserved to the parties is exclusive of any other right or
remedy specified in this Agreement or by law or equity provided or permitted;
but each such right and remedy shall be cumulative of, and in addition to, every
other right and remedy specified in this Agreement or now or hereafter existing
at law or in equity or by statute or otherwise, and may be enforced concurrently
therewith or from time to time.  The termination of this Agreement for any
reason whatsoever shall not prejudice any right or remedy which any party may
have, either at law, in equity, or pursuant to the provisions of this Agreement.




27.  Governing Law. This Agreement shall be deemed to have been entered into in
the City of Vancouver, Province of British Columbia, and all questions
concerning the validity, interpretation, or performance of any of the terms,
conditions and provisions of this Agreement or of any of the rights or
obligations of the parties shall be governed by, and resolved in accordance
with, the laws of the Province of British Columbia, without regard to conflicts
of law principles.  Any and all actions or proceedings, at law or in equity, to
enforce or interpret the provisions of this Agreement shall be litigated in
courts having situs within the City of Vancouver, Province of British Columbia.
 No claim, demand, action, proceeding, litigation, hearing, motion or lawsuit
resulting from or with respect to this Agreement shall be commenced or
prosecuted in any jurisdiction other than the Province of British Columbia, and
any judgment, determination, finding or conclusion reached or rendered in any
other jurisdiction shall be null and void.  Each party hereby consents expressly
to the jurisdiction of any court located within the Province of British Columbia
and consents that any service of process in such action or proceeding may be
made by personal service upon such party wherever such party may be then
located, or by certified or registered mail directed to such party at such
party's last known address.




28.  Consent to Agreement.  By executing this Agreement, each party, for itself
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement.  Each party represents,
warrants and covenants that such party executes and delivers this Agreement of
its own free will and with no threat, undue influence, menace, coercion or
duress, whether economic or physical.  Moreover, each party represents,
warrants, and covenants that such party executes this Agreement acting on such
party's own independent judgment and upon the advice of such party's counsel.













GOLDEN PATRIOT, CORP.,

ZYMIN CORPORATION,



a Nevada corporation

a Nevada corporation







Per:

/s/ Conrad Clemiss

Per:

/s/ Charles E. Sulfrian

__________________

____________________

Authorized Signatory

Authorized Signatory




 

6








--------------------------------------------------------------------------------

 

Exhibit "A"




FORWARD-LOOKING STATEMENTS, DISCLOSURE OF RISK, AND LIABILITY DISCLAIMER  




Certain statements generated by and/or contained in any internal, confidential,
or public report produced individually or as product(s) of the above Consulting
Agreement using the terms "may," "expects to," "projects," "estimates," "plans,"
and/or other terms denoting the conditional or future possibilities, are
forward-looking statements.  The accuracy of these statements cannot be
guaranteed as they are subject to a variety of risks that are beyond ZyMin
Corporation and/or Charles E. Sulfrian’s ability to predict or control and which
may cause actual results to differ materially from the projections or estimates
contained therein.  These risks include, but are not limited to, the risks
described in the above-referenced  internal, confidential, or public reporting;
those risks set out in ZyMin Corporation and/or Charles E. Sulfrian’s disclosure
and disclaimer provisions included below; and all the other risks associated
with start-up or developmental mineral exploration operations.  ZyMin
Corporation and/or Charles E. Sulfrian disclaim any obligation to update any
forward-looking statement made therein.




Geologic Definitions, Explanations and Limitations




The following definitions, explanations, and disclaimers are applicable to all
consulting agreements entered into with and/or geologic reports or
interpretations prepared by ZyMin Corporation and/or Charles E. Sulfrian:




1.

"Geology" means the science that includes: Treatment of the earth and its
origins and history, in general; the investigation of the earth’s constituent
rocks, minerals, solids, fluids, including, without limitation, surface and
underground waters, gases, and other materials; and the study of the natural
agents, forces, and processes that cause changes in the earth.




2.

"Practice of Geology" means performance of geological services or work
including, but not limited to collection of geological data, consultation,
investigation, evaluation, interpreting, planning, geological mapping, or
inspecting relating to a service or work that applies to geology, and the
responsible supervision thereof, the performance of which is related to public
welfare or the safeguard of life, health, property, and the environment, except
as otherwise specifically provided by this chapter.




3.

"Geologic Interpretation," as applied to the practice of Geology and its
specialties, is the iterative process by which Geologists, using generally
accepted geologic principles, determine geologic history, origin, and process
from observation and testing of

 








7




--------------------------------------------------------------------------------

rock, soil, and water characteristics; contents distribution, orientation,
lateral, and vertical continuity; and resulting landforms.




4.

Geology, including the Practice of Geology and Geologic Interpretation, is not
an exact science and cannot be warranted against incorrect conclusions and
interpretations: (a) derived via accepted geologic tools, methods, and
principles; and/or (b) based upon innocently faulty data provided by the client
and/or deliberately faulty data provided by the client (such as fraudulent
assays, "salted" samples, false statements or reports, etc).




5.

Charles E. Sulfrian and/or ZyMin Corporation warrant that (a.) their Geologic
Work and Interpretations are based upon generally accepted geologic principles
and information provided by the client, as well as public and/or private
sources, plus limited investigation, observation, and testing of the subject
property, situation, topic, or target and (b.) their Geologic Work and
Interpretations are based upon good faith efforts to ascertain the true nature
or potential of the subject property, prospect, situation, topic, or target
addressed and (c.) the Geologic Work and Interpretations presented in any
document produced by Charles E. Sulfrian and/or ZyMin Corporation, including,
without limitation, any reports, maps, charts, data set, plans, letters, etc.
are products of an iterative process, and, therefore, may not represent a
precise, final or total embodiment, realization, or product regarding the
property, prospect, situation, topic, or target addressed.  




6.

As it is impossible to completely verify all phenomenon existent within the
limited scope of any of the work presented, no other warranty is expressed or
implied pertaining to the accuracy and completeness of the Geologic Work or
Interpretations provided herein or as a product of the above Consulting
Agreement.




7.

Charles E. Sulfrian, ZyMin Corporation, its officers, employees, and agents,
shall not be responsible or liable, and shall be indemnified and held harmless
by the client, for any Geologic Work or Interpretations performed by Charles
Sulfrian, ZyMin Corporation, its officers, employees, agents, or representatives
that has been based in whole or in part upon misrepresentations and/or omissions
of data or any other pertinent facts provided by the client, its employees,
consultants, agents, contractors, vendors, or representatives, or in any other
manner provided by client, including, without limitation, reports, memos, notes,
descriptions, maps, graphs, charts, samples assays, geochemical analyses,
geophysical surveys and interpretations, metallurgical testing, or any other
background information relating directly or indirectly to the subject property,
situation, topic, or target.













Signed, /s/ Charles E. Sulfrian

   

Charles E. Sulfrian

President, ZyMin Corporation

 

 




8



